De Wolfe, J.
Appeal from an order of the First Judicial District Court refusing to vacate and set aside a judgment rendered against plaintiffs on the alleged ground of “ mistake, inadvertence, surprise, and excusable neglect.” The action was for damages for an alleged trespass by defendant in cutting timber on the premises claimed by plaintiffs as a mill site, and for an injunction to restrain the commission of further waste. The answer denied the ownership by plaintiffs of the premises, and asserted the ownership of defendant under and by virtue of the location thereof as a quartz mining claim. It also contained a counter-charge of trespass against plaintiffs and claim of damages therefor, and prayer for an injunction to restrain the commission of further waste by plaintiffs. The issues being framed, the cause was set for trial on the ninth day of March, 1888, being one of the days of the regular March term of said court for the county of Jefferson. The case, however, was not reached until the twelfth day of March, on which day the defendant appeared and was ready for trial". No one appearing for plaintiffs, a jury was impaneled, and testimony offered on the part of defendant, and the cause was duly submitted; afterwards the jury brought in a verdict in favor of defendant, for five hundred dollars and costs; judgment was entered in conformity with the verdict, and a decree entered which adjudged the defendant to be the owner of the premises in controversy, and enjoined plaintiffs from the commission of further waste and trespass on the property. On the 17th of March the plaintiff, John O. Briscoe, filed the motion to set aside the judgment, on the grounds before stated, and filed his affidavit in support thereof.
*339The substance of this affidavit is that the plaintiff, John O. Briscoe, engaged the law firm, of Wade, Toole, and Wallace to attend to this litigation on behalf of the plaintiffs, and relied on their doing so until he received a notice from them on the tenth day of March, announcing that they would withdraw from the case unless he settled his indebtedness with that firm before the time fixed for trial; that this was the first information that he had that the cause was set for trial.
The evidence of both Mr. Wallace and Mr. Wade is somewhat more explicit as to the facts, and the connection of their firm with the case. Both of these gentlemen testify that Mr. Briscoe was notified through the postoffice at Helena, where he resides, on the 5th or 6 th of March, that unless he called and made some satisfactory adjustment of his account with their firm prior to the time set for the trial of the cause, the firm would withdraw from the case. And Mr. Wallace further states that he afterwards returned to Boulder City where the court was being held, and was present on the 9th of March when the case was called for hearing, and as Mr. Briscoe had not called on them, or complied with their request to pay or settle his account with their firm, he then withdrew their appearance as attorneys in the case. Neither the affidavit of Mr. Briscoe, nor the testimony of either Messrs. Wallace or Wade, sheds any light upon the failure of Mr. Briscoe to get their letter before the 10th of March; but Mr. Wallace testifies positively to the deposit of the letter in the postoffice not later than the 6tli of March, and that Mr. Briscoe was then in Helena. But as he admits receiving the letter on the morning of the 10th of March, as a man diligent and attentive to his own interests, he should at once have called on his former attorneys, and come to some understanding with them about further attention to the case, or otherwise employed other attorneys to attend to it; as the case was not tried until the 12th, ample time was afforded after he received the notice to have employed new counsel, if he failed to make satisfactory arrangements with his former counsel. From his own statement he took no action when informed by his attorneys of their intention to withdraw from his case, unless, prior to the time fixed for trial, he made some satisfactory adjustment of his account with them, but *340waited until the case was tried, and then went to them and expressed his indignation at their course; his indignation was too late.
Without holding, as some of the cases in California do, that the neglect of an attorney, whether from sickness or other cause, furnishes no ground for vacating or setting aside a judgment rendered through such neglect, we do not think this a case arising from the neglect of the attorneys of plaintiff, but rather from the neglect or inattention of the plaintiff himself; and the neglect was not of that excusable kind contemplated by the statute. The law favors the diligent and not those who slumber on their rights.
The language of the Supreme Court of California, in the case of Coleman v. Rankin, 37 Cal. 249, is especially pertinent and applicable to the facts of this case. In that case, in reviewing an order similar to the present one, the court said: “ The affidavit of the applicant, so far from disclosing a reasonable excuse for his neglect, tends rather to disclose a degree of negligence, carelessness, and lack of diligence hardly to be predicated of a prudent man of business in a matter involving a bona fide claim to a valuable real estate.”
The granting or refusing a motion like this is left largely to the discretion of the judge before whom the cause is tried; and from all the facts of this case, we are of opinion that there was no abuse of discretion in overruling the motion to vacate the judgment.
The order made by the court is therefore affirmed with costs.

Judgment affirmed.

Bach, J., and Liddell, J., concur.